DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 12/29/2020 have been entered and carefully considered, but are not completely persuasive.
	The petition for color drawings has been answered under separate cover.
	The IDS filed 12/29/2020 has been entered.
	The Examiner regrets the error including withdrawn claim 13 in certain rejections.
	Claims 1, 11, 12, 15, 17-18 are under examination in this application.  Claims 13 and 21-28 stand withdrawn from consideration as being drawn to a non-elected invention.  Claims 2-9, 13-14, 16, 19-20 have been canceled.  Claims 21-28 are newly added.
	Based on the added limitation in claim 1 drawn to “(d) synthesizing one or more variant antigen-binding molecules of said template antigen-binding molecule wherein said variants comprise at least one substitution identified in (c)” the rejection under 35 USC 101 is withdrawn, as any judicial exception is practically applied in the production of the actual binding polypeptides.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 12, 15, 17-18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The examiner appreciates amendments and arguments made to address these issues, however some indefiniteness remains. Applicant’s arguments will be addressed below if required.
The metes and bounds of claim 1 are unclear. The metes and bounds of the phrase- “selection of a template antigen-binding molecule from a set of possible template antigen-binding molecules wherein said selected template does not specifically bind the epitope of interest but is known to specifically bind another epitope;” remains unclear. The examiner has closely read the specification.  One source of indefiniteness is: how “the epitope of interest” and “another epitope” are related.  It is unclear if they are from the same antigen, polypeptide or protein, or whether applicant intends them to be unrelated.  For example, taking an antibody sequence which is known to bind HIV-1 gp120 2G12 epitope, but does not bind HIV-1 gp120 CD4i epitope, and then mutating it to try to get variants that bind gp120CD4i is a fundamentally different question than taking an antibody sequence which binds HIV-1 gp120 2G12 epitope, and sequence data of a template antigen-binding molecule which does not [
Further within this step, one is actually selecting the sequence data representing the various molecules, one is not obtaining the molecule or antibody itself.  Further steps should be further amended to make this clear.  i.e. (b) selecting at least one residue position in said selected sequence data of the template antigen-binding molecule of (a) for mutation…” “(c) selecting at least one variant residue to substitute at the at least one residue position selected in the sequence data selected in (b)…”  (d) is drawn to actually synthesizing variants.  The final “wherein” clause should make clear whether a sequence library or an antibody library are generated.
It is further unclear if applicant is intending to claim the library of sequence data which is generated by iterating the method through step (c), or for example a set of test tubes each containing a different variant produced by iterating the method through step (d).  A library of data, and a library of test tubes (or wells, or plates) are vastly different inventions.
Further, step c) fails to actually make any substitution in the sequence, but new step (d) synthesizes antigen binding molecules comprising the variant.  The examiner reads this as synthesizing physical molecules comprising at least one changed residue; but does not 
The term "likely to contribute to binding the epitope of interest" in claim 1 is a relative term which renders the claim indefinite.  The term "likely to contribute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how applicant intends to identify residues which may or may not contribute to binding.  Nor is it clear how likely they need to be. The specification states how to identify positions “likely to be in contact with the antigen” at [0069-0070].  This is not necessarily the same as “likely to contribute to binding the epitope of interest”, which can encompass framework regions or other positions in the CDRs which are required for structural or electrostatic reasons.  Paragraphs [0077-0078], [0095-0096] and [0102-0103] in the specification discuss how specific likelihood calculations can be made to quantify the propensity for contact between a specific residue on the antibody and a certain residue on the epitope; predicted energetic contributions, frequency calculations etc.  The claim does not recite these specific calculations, and again, encompasses a smaller group of possible residues than “likely to contribute to binding the epitope of interest” as claim 1 now states.  While the claim is read in light of the specification, limitations from the specification cannot be read into the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 15, 17, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oberlin (WO 2013/093627 A2 27 June 2013).
Oberlin provides a computer implemented method which comprises selecting an antibody sequence to be mutated, where it is known to have a certain binding.  Oberlin then, through conformational analysis, AA frequency, a change in free energy and/ or a Boltzmann predictor value selects antibody sequence residues which are to be substituted.  These residues are then substituted in silico, and finally the mutated antibodies are produced to generate a library.  This is summarized at page 2-3 of Oberlin. These are the same steps as being claimed.  Any initial antibody sequence can be selected from the PDB, including those known to bind different epitopes than that desired- no actual binding steps to the desired epitope are present in the claims.  The library merely comprises mutated antibody sequences and/or a phage display library of mutated sequences.  
Oberlin utilizes conformational sampling of the interface residues using the DEE/A algorithm followed by the estimation of the change in free energy of binding due to a point mutation by applying MM/PBSA calculations.   These appear to meet and/or encompass the limitations of step (a) of claim 1, and the selection of the point mutations in step (b).  Oberlin identifies a subset of positions likely to contribute to antibody: antigen binding as required in 
With respect to the beginning (parental) antibody sequence, any suitable framework sequence with any suitable native, mutated or grafted CDRs are selectable.  (p17-20).  Improving affinity is merely one embodiment possible in Oberlin- there is no requirement that the parent antibody have or lack any known binding to the epitope of interest.  With respect to preferred, allowed and/or neutral substitutions, Oberlin utilizes all types of substitutions, and particularly alanine scanning which is generally neutral.  With respect to the positions substituted, Oberlin analyzed residues based on structural analysis and or high levels of mutation in at least one CDR region.  All steps except for the synthesis of the antibodies are computer-implemented.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631